        Case 3:18-cr-00216-VLB Document 89 Filed 06/25/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

                                      :
UNITED STATES,                        :
                                      :           No. 3:18-CR-216-VLB
                 v.                   :
                                      :               June 25, 2020
LUIS QUINTANA                         :
Defendant.                            :


   RECONSIDERATION OF RULING AND ORDER ON MOTION FOR RELEASE
                                   [ECF NO. 81]
      In light of new information it has received, the Court sua sponte

reconsiders its order on Mr. Quintana’s motion for release, and grants his motion.

See D. Conn. L. Crim. R. 1(c) (incorporating D. Conn. L. Civ. R. 7(c)’s standard for

reconsideration for criminal proceedings); N.A.A.C.P. v. Acusport Corp., 216 F.

Supp. 2d 59, 61 (E.D.N.Y. 2002) (citing Fed. R. Civ. P. 60(b))(“The court may act

sua sponte and reconsider its own orders.”). The Court assumes the parties’

familiarity with its earlier order denying release, and does not re-state the

background or law governing this case.

      The Court has received information from the Bureau of Prisons that the

Bureau of Prisons has continued to release inmates to halfway houses

throughout the pandemic. In light of this new information, the Court re-considers

Mr. Quintana’s argument that he should be released to a halfway house or home

confinement in order to “fulfill[] what the parties and the Court would have

reasonably anticipated Mr. Quintana’s sentence to mean at the time of his

sentencing.” [ECF No. 81 at 6]. The Court finds that this new information

addresses its concerns regarding whether the Bureau of Prisons could consider
         Case 3:18-cr-00216-VLB Document 89 Filed 06/25/20 Page 2 of 3



Mr. Quintana for home or community confinement and whether he would “likely”

be at a half-way house if not for his unusual status. In addition, the Court finds

that, since Mr. Quintana is not in BOP custody and therefore cannot be released

to a BOP halfway house, his proposed release plan of home confinement is a

suitable transition alternative.

      As to the § 3553(a) factors, the Court finds that, in light of the new

information from the Bureau of Prisons confirming the regular use of halfway

houses, reducing Mr. Quintana’s sentence would conform to the sentence he

would realistically receive were he in BOP custody, and therefore release to home

confinement conforms with the Court’s sentencing goals.

      Finally, as to Mr. Quintana’s danger to the community, the Court is

persuaded by the Bureau of Prison’s practice of releasing inmates to halfway

houses that his danger to the community is mitigated by a smooth and gradual

transition to unrestrained liberty. While Mr. Quintana will not be released into a

halfway house, his release plan, which the Court will endorse, is a reasonable

facsimile thereof.

                                   Conclusion and Order

      Therefore, on reconsideration, the Court grants Mr. Quintana’s motion for

compassionate release. Pursuant to 18 U.S.C. § 3582(c) and 18 U.S.C. §

3563(d)(19), the Court modifies Mr. Quintana’s term of incarceration to time

served, and modifies the conditions of his supervised release in accordance with
       Case 3:18-cr-00216-VLB Document 89 Filed 06/25/20 Page 3 of 3



Mr. Quintana’s release plan proposed at ECF No. 87, and as agreed to be the

government and Probation Office:

     1. Mr. Quintana’s period of supervised release is increased from three
        years to three years and two months.

     2. Upon Mr. Quintana’s release from Wyatt's custody, his mother, Ms.
        Daisy Gomez, will pick up her son and transport him to her home, and
        Mr. Quintana will commence his term of supervised release.

     3. Following his release, Mr. Quintana will self-quarantine at his mother’s
        home in Vernon, Connecticut for a 14-day period.

     4. Following his 14-day self-quarantine, the defendant will remain under
        strict home confinement at his mother’s home in lieu of incarceration
        until September 1, 2020. During this period of home confinement in lieu
        of incarceration, Mr. Quintana will abide by the following conditions:
            a. The defendant will be required to submit to location monitoring;
            b. The defendant must abstain from any alcohol, or narcotic
               substances, unless prescribed by a licensed medical
               professional.
            c. The defendant will be allowed to leave his home only for medical
               emergency, or, with the prior approval of probation, for legal,
               medical, and religious purposes.
            d. The defendant must submit to random searches of his home by
               his probation officer during his home confinement.
            e. The defendant must contact an outpatient drug treatment center
               to schedule an appointment upon his discharge from the period
               of home confinement.

     5. Thereafter, Mr. Quintana will continue his term of supervised release
        under the conditions set by the Court in its original Judgment.


     A formal amended judgment will follow.

                                           IT IS SO ORDERED.

                                           ______/s/____________
                                           Hon. Vanessa L. Bryant
                                           United States District Judge



     Dated this day in Hartford, Connecticut: June 25, 2020
